Citation Nr: 1446503	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-10 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for residuals of head trauma, to include migraines.

2.  Entitlement to service connection for a right shoulder disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from October 1975 through August 1978.  He also had subsequent service in the U.S. Naval Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for residuals of head trauma, to include migraines, and for a right shoulder disability.  Subsequently, jurisdiction transferred to the Montgomery, Alabama RO.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have any chronic residuals of head trauma, to include migraines, that are related to his head injury in active service.  


CONCLUSION OF LAW

The criteria for residuals of head trauma, to include migraines, are not met.  38 U.S.C.A. § 1131 (West 2002); 38 U.S.C.A. § 3 .303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2010 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  In this letter, the Veteran was also advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

Additionally, in February 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the February 2013 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, and information was solicited regarding the circumstances of the Veteran's injuries in service, the nature of his current conditions, and his history of post-service treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  The Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  All identified and available service and post-service treatment records have been obtained for the Veteran.  A VA examination was conducted in June 2010.  The Board finds that this VA examination was adequate as it included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



II. Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, residuals of a head injury in service, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not considered competent to diagnose cancer).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran contends that he had a head injury in service when he was hit in the back of the head by a shipmate.  He testified he fell, was dizzy, and was grabbed by a couple of shipmates who took him to sick bay, where he said he could not remember anything, and was told by the doctor to sit down but not to go to sleep.  He testified he eventually was able to return to his quarters, and that after that he started experiencing headaches on a regular basis, which he had been experiencing ever since.  He testified he had headaches two to three times a week and that he took Aleve or Advil for relief.  

After review of the record, however, the Board finds that the presence of a current disability is not demonstrated, i.e. the Veteran does not have any current residuals of a head injury in service.  The record documents the Veteran's complaints of headaches and accompanying symptoms, but the more competent evidence establishes that these conditions are not associated with an in-service head injury. 

Service treatment records (STRs) show that on September 10, 1977, the Veteran reported to sickbay complaining of the "inability to remember".  It was noted that he had been hit in the upper side of the head, by someone's hand, relatively hard, and his head struck metal.  Examination revealed no obvious physical signs of trauma to the head.  He was advised to stay awake and about and he was to not observe any watches at that time.  A little over an hour later, on September 10, 1977, the Veteran was seen again and he reported he was feeling better and that all symptoms had subsided.  On his separation examination in August 1978, clinical evaluation of the head, face, neck and scalp was normal, as was his neurologic evaluation.  On a report of medical history completed in August 1978, the Veteran responded "no" to having or having had frequent or severe headache.  

STRs from the Veteran's service in the U.S. Naval Reserve show that he underwent frequent physical examinations, including in December 1979, December 1982, December 1985, July 1987, January 1989, December 1991, and October 1996, in which he continued to respond "no" to having or having had frequent or severe headache and, with the exception of the January 1989 report, he also responded "no" to having or having had dizziness or fainting spells.  On the report of medical history the Veteran completed in December 1985, he responded "yes" to having or having had loss of memory or amnesia, and it was noted that he was in a fight in the military, was struck in the head, lost memory for 3 to 4 minutes, but had no sequelae.  As noted above, on the report of medical history he completed in January 1989, he responded "yes" to having or having had dizziness or fainting spells, and it was noted that he had inner ear infections which caused dizziness.   

In June 2010, a VA examiner considered the Veteran's reports of a head injury and treatment during service, and his post-service symptoms, including "intermittent throbbing bi-temporal headaches 2-3X/week lasting hours, has intermittent nausea and vomiting," and light sensitivity, with prostrating headaches approximately half the time.  The examiner concluded that the Veteran suffered a mild traumatic brain injury (TBI) in service.  The diagnosis was mild TBI, resolved, and the examiner opined that the Veteran's current headaches/current residuals of head trauma was less likely as not (less than 50/50 probability) caused by or a result of a head trauma in service.  For rationale, the examiner noted that the Veteran had evidence of head trauma per review of the service treatment record dated in September 1977 at 1200 hours, but also noted that the Veteran's symptoms resolved by 2000 hours.  The examiner further noted that the service medical records are silent thereafter with respect to evaluation or treatment of a headache condition, and that the Veteran denied frequent or severe headaches, periods of unconsciousness, dizziness, or fainting spells, per examinations dated in December 1979, July 1987, December 1991, and October 1996.  The VA examiner concluded that the Veteran's current headache condition was less likely as not due to the head trauma documented in service.  

In light of the STRs, the VA examiner's report, and the Veteran's competent statements regarding the incident in service, the Board will concede that the Veteran incurred a head injury during active service.  Nonetheless, although the Veteran is found to have incurred a head injury during service, the more competent evidence establishes that he does not have any chronic residual disabilities as a result of that head injury.  That is, although the Board finds that he had a head injury during active service, there are no current manifestations of that head injury.  In that regard, as noted above, the record contains the opinion of a VA examiner weighing against a finding of chronic residual disabilities due to the in-service head injury.  This opinion is definitive and based on supporting rationale based on the most accurate assessment of the record, and the Board therefore finds the VA examiner's opinion to be more probative and persuasive as to whether the Veteran has residuals of the head injury in service, to include headaches.  There is also not competent medical opinion to the contrary.

The Board has considered the statements of the Veteran linking his headaches, dizziness, and memory problems to the in-service head injury, but finds that the contemporaneous competent medical evidence (frequent physical examinations during his Naval Reserve service) weighing against the claim is more persuasive.  Although the Veteran is competent to describe his symptoms and observations, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  In addition, the Board notes the Veteran's statements of experiencing headaches and other intermittent symptoms since the head injury during active service.  However, review of his STRs from his Naval Reserve service, which included frequent physical examinations from approximately 1978 through 1996, reveals that he denied having or having had frequent or severe headaches and dizziness or fainting spells, and also never reported experiencing headaches and/or dizziness due to an in-service head injury.  The Board finds that the disparity between the Veteran's history provided in the context of medical treatment and the history provided to support his claim for compensation decreases the credibility and probative value of his lay statements. 

In sum, the most competent and credible evidence of record establishes that the Veteran's claimed residuals of a head injury, to include headaches, are not associated with his in-service head injury.  The Board also finds that the more competent medical evidence, including contemporaneous STRs and the opinion of the June 2010 VA examiner, outweigh the Veteran's lay statements regarding the residuals of his head injury.  The evidence is therefore against a finding of any current residuals of head trauma in service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for residuals of head trauma, to include migraines, must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for residuals of head trauma, to include migraines, is denied.





REMAND

With respect to the remaining claim for service connection for a right shoulder disability, the Veteran contends that he injured his right shoulder in service when a shipmate was loading a shell onto a gun mount and the shell slipped out of the shipmate's hands and hit his shoulder.  He reports having right shoulder pain ever since service.  STRs show that in January 1978, the Veteran was seen for complaints of pain to the right arm.  Physical examination revealed the tenderness to pressure and limited range of motion.  It was noted that there was no history of trauma or strain.  He was to follow-up if it did not resolve.  Thereafter, his separation examination in August 1978 was negative for any right arm or shoulder complaints or findings.  However, while the Veteran has asserted that he has experienced persistent pain in the right shoulder since service, he has never been provided with a VA examination to address his injury and contention.  Consequently, the Board finds that this issue must be remanded so that the Veteran can be provided with an appropriate VA examination and etiological opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination regarding his claimed right shoulder disability.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following the examination of the Veteran, and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a right shoulder disorder that is related to the in-service injury sustained when a shipmate was loading a shell onto a gun mount and the shell slipped out of the shipmate's hands and hit the Veteran's right shoulder.

A rationale for the requested opinion must be provided.

2.  The RO should then, based on all the evidence of record, adjudicate the remaining issue on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


